Title: To John Adams from Ward Nicholas Boylston, 31 October 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton 31st Octr. 1821—Wednesday Evg—
				
				Tho’ you have not indulged me with the pleasure of hearing from you, since your return to Quincy, I have been comforted with the assurances of others, who have seen you, that you thought you were benefited by your excursion and sustaind the fatigues of your journey much better than you expected—every thing that contributes to exhilarate your comforts, or pleasures, adds to mine in  a decuple proportion, and I hope when we meet at Quincy wch I hope soon to be able to do—I shall see you in perfect Health.—I assure you we daily & almost hourly recall to our contemplations the favor you conferrd on us & the obligations we owe for the visit you made us—and on this Day we particularly devoted to you as your natal day—my workmen and hired men kept it, as a Jubilee.—and tho’ I had not the fatted calf to kill, I slaughterd the Stalld fed ox, and made merry wth our friends, & they with theirs—and in the Evening treated the Carpenters, Labourers, & others, who repeatedly drank your Health in the best I could give them, with Cakes of the best wheat flour, spiced to their palates—abt 10 oClock the party separated in perfect peace & as far as I have heard (sobriety)—I have been detaind here much longer than I expected—but from necessity I am compeld to wait untill my farm House Cellar was stoned and my Frame  was raised all my working cattle being daily employ’d in drawing Stone and geting in my winter crops.—this being now in such a State of forwardness as leads to conclude I shall be able to leave this place on Monday the 5th of the ensuing month, if a snow storm don’t intervene, wch. may be expected at this season—Mrs Boylston desires her affectionate respects & regards to you—and kind remembrances in union with mine to Judge & Mrs. Adams & Miss SWith the greatest affection / I am ever yours—
				
					Ward Nichs Boylston
				
				
					PS Do us the favr. when you write to Mr Secretary & Mrs Adams rember us with every sentiment of regard
				
			